      Case: 1:21-cv-03469 Document #: 5 Filed: 07/14/21 Page 1 of 2 PageID #:15




                        IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


THERESA ANN SALUP, an individual,                       )
                                                        )
                                                        )
                        Plaintiff,                      )       Case No.: 1:21-cv-03469
                                                        )
                 v.                                     )
                                                        )       PLAINTIFF DEMAND
IC MARKS, INC. a Delaware Corporation, and              )       TRIAL BY JURY
and QVC, INC. d/b/a COOK’S ESSIENTIALS                  )
a Pennsylvania Corporation,                             )
                                                        )
                        Defendant.                      )

            COMES NOW the above-named Plaintiff Theresa Ann Salup, by and through her

undersigned counsel of record, and pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i) gives

notice of the dismissal of IC Marks, Inc. without prejudice in this lawsuit.

        .

                                                        Respectfully submitted,


Date: July 14, 2021                     BY:             /s/ Loren Legorreta
                                                        Attorney for Plaintiff




                                                   1
      Case: 1:21-cv-03469 Document #: 5 Filed: 07/14/21 Page 2 of 2 PageID #:16




TOMASIK, KOTIN & KASSERMAN, LLC

Timothy S. Tomasik
Loren Legorreta
161 N. Clark St., Suite 3050
Chicago, Illinois 60601
(312) 605-880
tim@tkklaw.com
loren@tkklaw.com

In association with:

JOHNSON BECKER, PLLC

Adam J. Kress, Esq. (MN ID #0397289)         Pro Hac Vice to be filed
444 Cedar Street, Suite 1800
St. Paul, MN 55101
(612) 436-1800
akress@johnsonbecker.com

Attorneys for Plaintiff




                                         2
